Citation Nr: 1434193	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  12-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to VA non-service connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The appellant was a member of the National Guard of Puerto Rico from November 1953 to April 1955; thereafter he was in the Reserves of the Army of the United States.  The appellant maintains that he was called-up for duty for a period of 90 days while in the National Guard of Puerto Rico.  His contentions are addressed in this decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative denial issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the appellant's claim of entitlement to non-service connected pension benefits.  As the appellant resides in San Juan, the Commonwealth of Puerto Rico, that RO holds jurisdiction over this claim.

The appellant testified at a Travel Board hearing held at the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing has been associated with the claims file.

The record before the Board consists of the appellant's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant did not serve on active duty during a period of war.



CONCLUSION OF LAW

The appellant's military service does not meet the threshold service eligibility requirements for non-service connected pension benefits.  38 U.S.C.A. §§ 101, 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.17, 3.314(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation with respect to this claim for non-service connected pension in that the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to non-service connected pension.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

A veteran is entitled to non-service connected pension benefits if he is permanently and totally disabled from a non-service connected disability which is not the result of willful misconduct, provided that he has the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service requirements to receive non-service connected pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j).  In computing the 90 days required, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.  Findings by the United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The qualifying periods of war are the Mexican border period (May 9, 1916 through April 5, 1917), World War I (April 6, 1917 through November 11, 1918), World War II (December 7, 1941 through December 31, 1946), the Korean conflict (June 17, 1950 through January 31, 1955), the Vietnam era, and the Persian Gulf War. The Vietnam era is the period beginning on February 28, 1961 and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  In all other cases, the Vietnam era is the period beginning on August 5, 1964 and ending on May 7, 1975.  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law. 38 U.S.C.A. § 101 ; 38 C.F.R. §§ 3.2, 3.3(a)(3). 

The appellant testified during his April 2014 hearing that he was informed that he was being called to active duty with the 155th Infantry for the War of Mount Kelley in Korea.  He reported being informed that he and his unit were being called up to act as reinforcements.  He confirmed, however, that they never went.  He does contend that the period of time called up was 90 days.  He reported that this was at the Cuma Cao base in Puerto Rico, a National Guard compound.  He reported that during this period of time they were disassembling and assembling their weapons, taking seminars and training.  The appellant contends that this period was active duty for purpose of establishing qualifying service for non-service connected pension.

The appellant's claims file includes a Report of Separation showing that the Veteran served in the National Guard of Puerto Rico from November 1953 to April 1955.  There is no indication, however, that any period of time within, before, or after this time frame was spent in active service.  There is also an indication in the claims file that the appellant enlisted in the Reserve of the Army in March 1964, but again, there is no evidence of active service.  The Veteran does not have a DD Form 214 showing active service.  Requests for information, including request for a DD Form 214, via VA's PIES system yielded negative response in October 2003.  There is simply no evidence to show that the Veteran had any active service.  Moreover, there is no indication in the records that any information the appellant may have received while at the National Guard compound in Puerto Rico amounted to active service.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran did not serve during a period of war as defined by law or regulation.  Thus, as he had no wartime service, he is ineligible for non-service connected pension benefits.  38 U.S.C.A. § 1521(j).  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of VA pension benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the Veteran's claim for non-service connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Basic eligibility for VA non-service connected pension benefits is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


